Citation Nr: 1402924	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-31 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to additional compensation benefits for a dependent child, J.H., based upon school attendance from August 2007 to June 2008.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  The Veteran's son, J.H., was born in August 1988.  He turned 18 years of age in August 2006.

2.  A claim for additional benefits for dependent J.H. based on school attendance was not received until January 2008.


CONCLUSION OF LAW

The criteria for additional benefits for dependent J.H. based on school attendance during the period from August 2007 to June 2008 are not met.  38 U.S.C.A. § 101 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.57, 3.503, 3.667 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Under the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In the present case, it is the law, and not the facts, that are dispositive of the appeal.  Therefore, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).



II. Legal Principles

38 C.F.R. § 3.667(a)(1) provides that additional pension or compensation may be paid from a child's 18th birthday based upon school attendance, if the child was at that time pursuing a course of instruction at an approved educational institution, and a claim for such benefits is filed within one year from the child's 18th birthday.  Pension or compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course, if a claim is filed within one year from that date.  38 C.F.R. § 3.667(a)(2).

According to 38 C.F.R. § 3.151, a specific claim in the form prescribed by the VA Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a).  Individuals to whom benefits are being paid are required to certify, when requested, that any or all of the eligibility factors which established entitlement to the benefit being paid continue to exist.  38 C.F.R. § 3.652(a).  When the required certification is received, benefits will be adjusted, if necessary, in accordance with the facts found.  38 C.F.R. § 3.652(b).

If an application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification, compensation may not be paid by reason of that application.  This applies to applications for increased benefits by reason of existence of a dependent.  See 38 C.F.R. § 3.109(a)(2).

III. Analysis

The Veteran's son, J.H., was born in August 1988, as reflected on a birth certificate submitted by the Veteran.  Therefore, J.H.'s 18th birthday occurred in August 2006.

In December 2004, the Veteran was awarded non-service-connected pension (NSC).  At that time, he was already service connected for residuals of a fracture, and for scars, with a combined rating of 20 percent.  

The Veteran subsequently filed a Request for Approval of School Attendance (VA Form 21-674), which was dated January 16, 2008.  It was noted that J.H. was enrolled in high school, and that his term began in August 2007 and ended June 2008.  

The RO denied the Veteran's request in January 2009, and proposed to reduce the Veteran's pension benefits effective August [redacted] 2006, the day his son reached his 18th birthday.  The RO also noted in the January 2009 correspondence that the VA Form 21-674 was received in August 2008, as opposed to January 2008.

In response, the Veteran argued in February 2009 that the request was received by VA in January 2008, and stamped as such.  The Board notes, however, that in making this argument, the Veteran is asserting that the request was received by VA in January 2008, more than one year following the dependant's 18th birthday.   The document in the Veteran's VirtualVA e folder reflects that the document was date stamped as received in January 2008.

On his July 2010 formal appeal (VA Form 9), the Veteran stated that he called his local VA office two months prior to the dependant's 19th birthday and requested to extend his benefits until he finished high school.  He asserts that the VA employee told him that she would call him back, though the reason he required a call back was unclear.  He was informed, by his own admission, that he was required to complete VA Form 21-674.  When he did not hear back from the VA employee, he did nothing.  He was then informed in January 2007 that he was required to complete said form, though he only provided a signature at that time.  He claims that he was told by the employee that she would complete the form and file it with VA.  He further claims that he was told not to worry about it being a little late (the Board notes that the form was due by August 2007, and therefore if such a claim had been filed at that time (January 2007), it would have been timely).  He went on to note that VA didn't receive the claim until January 2008.

The Board points out that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Specifically, the delivery of mail by the United States Postal Service falls under the presumption of regularity for business documents. 

With all due respect to the Veteran, the Board finds that the mere assertion that the proper form was mailed to VA in July 2007, or otherwise filed, whether by himself or by a VA employee, is not sufficient to rebut the presumption of regularity in the administrative process.  It is presumed, therefore, that if the form was indeed mailed in July 2007 by the Veteran, or by a VA employee, the United States Postal Service delivered the letter, and that the RO filed the form in the Veteran's claims folder.  No such letter, dated within the applicable time frame, is of record.

VA is not required to "prove" that the Veteran or a VA employee filed or mailed VA Form 21-674 in a timely manner.  Rather, as a matter of law, it is the Veteran who must rebut the presumption of regularity.  He has not done so.  No copy of the proper form, sent within one year of the dependant's 18th birthday, has been provided.  No proof of postage of this form, filed within that time frame, has been provided.  No return receipt has been provided.

The Board thus finds that the applicable VA Form 21-674 was first received by VA in January 2008-well over 12 months after J.H.'s 18th birthday.  As such, additional benefits for J.H. based on school attendance are not warranted dating from his 18th birthday forward.  See 38 C.F.R. § 3.667(a)(1).

The Board is sympathetic to the Veteran's assertions; however, in view of the foregoing, the Board finds that, as there is no dispute as to the date that the VA Form 21-674 was received by the RO, additional benefits for a dependent child J.H. based upon school attendance following his 18th birthday are not warranted in this case.


ORDER

Additional benefits for the Veteran's son J.H. during the period from August 2007 to June 2008 are denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


